IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE,

I.D. No. 1809014319 & 1812000589
Vv.

RICARDO CASTRO,
Defendant.
Submitted: July 12, 2019
Decided: July 24, 2019
ORDER
Defendant’s Motion to Suppress Wiretap Evidence.

Denied.
Gregory R. Babowal, Esquire of the Department of Justice, Dover, Delaware; attorney
for the State.
Brian J. Chapman, Esquire of the Law Office of Brian J. Chapman, Wilmington,

Delaware and Robert Gamburg, Esquire (pro hac vice) of Philadelphia, Pennsylvania;
attorneys for the Defendant.

WITHAM, R.J.
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

Upon consideration of the parties’ briefs and the record of the case, it appears
to the Court that:

1. Defendant Ricardo Castro (hereinafter “Defendant’”) moves to suppress all
evidence obtained as a result of a wiretap of cellular telephone number 302-358-0876
(hereinafter “0876”). The Defendant’s motion primarily focuses on the lack of
probable cause to support the wiretap application for the 0876 number and the State's
alleged failure to satisfy 11 Del. C. § 2407(c)(1)(c), which is known in Delaware as
the “necessity requirement.”

2. The charges against the Defendant arise in the context of an extensive police
investigation into an alleged drug trafficking syndicate (hereinafter “the
Organization”) in Kent County, Delaware. Defendant allegedly supplied the
Organization which allegedly specialized in the distribution of cocaine and
marijuana.’ The Organization is also accused of operations involving other illicit
substances.

3. The wiretap application that the Defendant challenges was for his own
prepaid Verizon Wireless cellular phone and accompanying phone number. Law
enforcement investigators obtained an order authorizing the wiretap of 0876 on June
4, 2018.

4. Before the issuing Judge approved the wiretap application, he considered

the State’s “Affidavit in Support of Application for Interception of Wire

 

'D. Mot. to Suppress Ex. A (hereinafter “D. Ex. A”) at 11, 93.

2
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

39

Communications.” The affidavit recounts the police investigation into the
Organization and contains lengthy descriptions of the normal investigative efforts that
were:

(1) Taken and had failed prior to the application for the inception order;

(2) Reasonably appeared likely to fail if they were tried; or

(3) Were too dangerous to employ.
This was communicated by the affiants to the issuing Judge through:

(1) Physical surveillance;

(2) Search warrants;

(3) Use of Attorney General Subpoenas;

(4) Confidential informants (hereinafter “CIs”);

(5) Undercover law enforcement activity;

(6) Interview of suspects;

(7) Arrest of suspects;

(8) Pen registers and telephone tolls;

(9) Examination of discarded trash;

(10) Use of pole cameras;

(11) Use of GPS device; and

(12) Controlled purchases.”

The affiants are Detective Thomas Lamon of the Delaware State Police, Detective

 

2D. Ex. A at 18-28.
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

Matthew Krogh of the Dover Police Department, and Special Agent Matthew Toth
of the United States Drug Enforcement Administration. The affidavit comprises
thirty-two (32) pages.

5. The affidavit in support of a wiretap application must contain a full and
complete statement that explains why a wiretap is necessary to the investigation.’
Therefore, the Court's attention is directed to those previously mentioned portions of
the affidavit that discusses any previous implementation of and future impracticalities
associated with normal investigative techniques. The following is asummary of these
pertinent sections:

(1) Physical Surveillance: The affiants state that although physical surveillance

has been attempted and has been useful in uncovering the operational activities

of the Organization, along with identifying some of its members, it has not
succeeded in gathering sufficient evidence of criminal activity and will not
conclusively establish the elements of a criminal violation. Furthermore, the
affiants state that physical surveillance fails to establish all locations related to
the offenses and/or additional information regarding the coordination of the

Organization’s controlled substance delivery operations.

(2) Search Warrants: The affiants state that the use of search warrants will not

provide law enforcement with sufficient evidence to determine the full scope

of the drug organization, because of the limited amount of places law

 

311 Del. C. § 2407(a)(1)-(6).
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

enforcement knows to search. Searches on those places are also unlikely to
reveal the total scope of the Organization’s operations because the
Organization stores its drugs in multiple locations throughout Kent and New
Castle counties. Simultaneous searches would also not be feasible and would
further risk Organization members learning of law enforcement’s efforts and
destroying evidence before it is discovered. In addition, since law enforcement
does not know the location of all premises where illegal activities take place,
other members of the drug organization would be alerted of the investigation
if law enforcement began conducting searches of some or all of the known
residences.

(3) Attorney General Subpoenas: The affiants state that they spoke with
multiple Delaware Deputy Attorney Generals, including the Deputy Attorney
General for Kent County, and based on that Deputy Attorney General’s
experience, the use of Attorney General subpoenas would be unsuccessful
because the alleged conspirators would likely invoke their Fifth Amendment
privilege against self-incrimination. Additionally, it would not be prudent to
seek immunity for the targeted individuals because immunity may foreclose
prosecution against members of the Organization who may be the most
culpable. The subpoenas may also compromise the investigation further by
alerting other conspirators regarding the investigation’s existence and result in
negative consequences.

(4) Confidential Informants: The affiants state that CIs have been used in the
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

investigation, but that they have provided only limited information with respect
to the following: the Organization’s specific activities; the names and roles of
all of the members of the Organization; the sources of the drugs; the methods
of concealing the proceeds of the sales of drugs; and the details of specific
drug transactions. The affiants further state that it is unlikely that members of
the Organization would share this information with CIs, or that any CIs would
be able to purchase illegal drugs directly from the Defendant because he only
deals with trusted and/or known regular customers and further limits
information only to those on a “need to know” basis."

(5) Undercover Law Enforcement Activity: The affiants state undercover
officers have been unable to infiltrate the Organization due to its close and
secretive nature, and that even if they could infiltrate it, the undercover officers
would not be able to infiltrate the Organization at a level high enough to learn
details about its activities and/or its members, particularly the Defendant.

(6) Interview of Suspects: The affiants state that interviewing suspected
members of the Organization will produce insufficient information about the
Organization's members and activities; that the suspects would likely lie to law
enforcement; that the suspects would likely invoke their Fifth Amendment
privilege against self-incrimination; and that interviewing suspects would alert

other members of the Organization to the investigation, which would cause

 

41D. Ex. A at 22.
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

those other members to be more cautious, which would in all probability,
jeopardize the investigation.

(7) Arrest of Suspects: The affiants state that even if one of the targeted
members of the investigation was arrested, law enforcement would be unable
to learn the identities of all members of the Organization and those individuals
would escape prosecution.

(8) Pen Register and Telephone Tolls: The affiants state that a pen register, trap
trace device, and telephone tolls have been utilized in the investigation of the
Organization to verify communications regarding the target phone number, but
that these methods are insufficient because they do not record the identity of
the parties to the conversations, nor the substance of the conversations.

(9) Examination of Discarded Trash: The affiants state that law enforcement
cannot collect discarded trash from the Defendant’s residence because he has
installed surveillance cameras around his residence. If law enforcement is
viewed by those surveillance cameras or other residents, the investigation
would be compromised. Furthermore, the affiants state that in their experience
drug dealers do not typically discard information regarding their drug activities
in trash containers and, assuming they did, any information that discarded trash
may reveal would insufficiently reveal the scope of the Organization, nor prove
any unlawful activity.

(10) Use of Pole Cameras: The affiants state that pole cameras have been used

in the investigation of the Organization, but cannot be utilized pertaining to the
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

Defendant because there are no appropriate public locations, i.e. telephone or
electrical poles around or near the Defendant’s residence that would support
the installation of the device. The affiants also state that even if they could
install a pole camera, it would likely be futile because those involved in illicit
drug activity typically seek out such devices, oftentimes destroying or
otherwise disabling them if discovered.

(11) Use of GPS Tracking Device: The affiants state that even if a search
warrant was approved to utilize a GPS device, the device would only provide
the whereabouts of the subject being tracked. It would not reveal why the
targeted individual was at the location or how the location is related to the
Organization. Additionally, the GPS tracker would track the targeted
individual only, whom, in this case, is suspected of employing others to
distribute drugs in his stead.

(12) Controlled Purchases: The affiants state that controlled purchases have
been utilized in the investigation of the Organization, but have produced
limited results due to the intricate compartmentalization of the Organization.
These controlled purchases only provided a “snap shot” of the inner workings
of the Organization’ and not the entire Organization as a whole.

6. On May 20, 2019, the Defendant moved for an order to suppress evidence

related to all wire interceptions in which he was involved concerning the 0876

 

>D. Ex. A at 28.
State v. Ricardo Castro
LD. Nos. 1809014319 & 1812000589
July 24, 2019

cellular telephone number. The State replied, in opposition, on June 3, 2019. Oral
arguments were scheduled for July 12, 2019. At the hearing, both parties agreed that
the Court should decide the matter based on their written submissions. As such, the
Court agreed to do so and reserved its decision to further consider the matter.

7. The Defendant’s Motion to Suppress is based on two arguments.° He first
asserts that the affiants’ affidavit failed to establish probable cause that a wiretap of
0876 would reveal any evidence of a crime.’ The Defendant next contends that the
State failed to satisfy the necessity requirement, codified in 11 Del. C. § 2407(a)(3)
because affiants’ affidavit relied on boilerplate language and further failed to show
that normal investigative procedures were unlikely to succeed or would be too
dangerous.®

8. Unsurprisingly, the State opposes the Defendant’s contentions and asserts
that the affiants’ affidavit satisfied both probable cause and the necessity
requirements.

9. In a Motion to Suppress challenging the validity of a search warrant, it is

 

° The Court wishes to note that the Defendant does not appear to argue his status as an
“aggrieved person” pursuant to 11 Del. C. § 2401(1). Pursuant to section 2401(1), an “aggrieved
person” means a person who was a party to any intercepted wire, oral or electronic communication
or a person against whom the interception was directed. Here, it is clear that the Defendant has
standing to challenge the wire tap as an aggrieved person.

’D. Mot. to Suppress (hereinafter “D. Mot.”) at 1, 4.

*D. Mot. at 1, 6 (Defendant cites 11 Del. C. § 2407(c)(1)(c) in support, but this section of
the wiretap statute echoes section 2407(a)(3).).
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

the Defendant that bears the burden of proving that the challenged search or seizure
was unlawful’ by the preponderance of the evidence.'° The issuing Judge must “make
a practical, common-sense decision whether, given all the circumstances set forth in
the affidavit before him, including the veracity and basis of knowledge of persons
supplying hearsay information, there is a fair probability that contraband or evidence
ofa crime will be found in a particular place. The duty of a reviewing court is simply
to ensure that the magistrate had a substantial basis for ... conclud[ing] that probable
cause existed.”'' Those same basic principles apply to the review of warrants
authorizing wiretaps.

10. The reviewing Judge's determination of probable cause should be paid
great deference by this Court, which is, of course, the reviewing court.'!? An order
authorizing the interception of wire, oral, or electric communications may be granted
upon a determination that:

(1) There is probable cause to believe that a person has committed, is

committing, or is about to commit an enumerated crime;

(2) There is probable cause to believe that communications concerning the

 

” State v. Felton, 2016 WL 3568523, at *12 (Del. Super. June 22, 2016) (citing State v.
Sisson, 883 A.2d 868, 875 (Del. Super. 2005)).

'° Td. (citing State v. Darling, 2007 WL 1784185, at *1 (Del. Super. June 8, 2007), as
corrected (July, 2007)).

"' Id. (citing Ilinois v. Gates, 462 U.S. 213, 236 (1983) (citations omitted)).

12 Id.

10
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

enumerated offense will be obtained through the wire intercept;

(3) Normal investigative procedures have been tried and have failed or
reasonably appear to be unlikely to succeed if attempted or would be too
dangerous; and

(4) There is probable cause to believe that the telephone number from which
communications are being intercepted are being used in the commission of an
enumerated offense or are used by an individual engaged in criminal activity."°
11. In State v. Perry, this Court discussed how to determine if a wiretap

warrant application complies with the aforementioned necessity requirement:

When reviewing the application and accompanying affidavits for compliance
with these sections, it is enough if the affidavit explains the prospective or
retroactive failure of several investigative techniques that reasonably suggest
themselves. The government's burden of establishing compliance is not great.
Compliance is tested in a practical and common sense fashion and subject to
the broad discretion of the judge to whom the wiretap application is made. The
purpose of the “necessity” requirement is not to foreclose electronic
surveillance until every other imaginable method of investigation has been
unsuccessfully attempted, but simply to inform the issuing judge of the
difficulties involved in the use of conventional techniques. Each case is

examined on its own facts and factors. To be considered are the type of crime

 

811 Del. C. §2407(c)(1)(a)-(d).

11
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

involved and the relationships between the suspected defendants. Finally, a

wiretap order should not be invalidated simply because defense lawyers are

able to suggest post factum some investigative technique that might have been

used and was not."
In order to show that traditional methods would not likely succeed, “an affidavit must
allege specific circumstances that render normal investigative techniques particularly
ineffective.”'°

12. Wiretap statutes implicate an intrusion into a person's constitutionally
recognized right to privacy and thus the Court strictly interprets them.'° As stated
previously, a reading of the Delaware wiretap statute reveals that a reviewing judge
must find normal investigative procedures have failed, or reasonably appear unlikely
to succeed, or are too dangerous, An affidavit that explains the prospective or
retroactive failure of several reasonable investigative techniques will suffice.'’
However, “[b]oilerplate assertions that are unsupported by specific facts relevant to

the particular circumstances of [the] case are not sufficient.”

 

'* State v. Perry, 599 A.2d 759, 764 (Del. Super. 1990) (citations and internal quotation
marks omitted).

'> Felton, 2016 WL 3568523, at *13 (citing U.S. v. Landeros—Lopez, 718 F.Supp.2d 1058,
1065 (D. Ariz. 2010) (citing US. v. Blackmon, 273 F.3d 1204, 1210 (9th Cir. 2001))).

'® Id. (citing State v. Jock, 404 A.2d 518, 520 (Del. Super. 1979)).
'7 Id. (citing US. v. Hyde, 574 F.2d 856, 867 (Sth Cir.1978)).

'§ Id. (citing Landeros—Lopez, 718 F.Supp.2d at 1065 (citing Blackmon, 273 F.3d at 1210)).

12
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

13. Probable cause exists “when the officer possesses information which
would warrant a reasonable man in believing that a crime has been committed.”’? The
finding of probable cause does not require proof beyond a reasonable doubt, or even
that the defendant's guilt is more likely than not. “Probable cause is established if the
totality of the circumstances contained in the affidavit indicates a probability of
criminal activity and that evidence of the criminal activity could be obtained through
the use of electronic surveillance.””° An affidavit of probable cause is considered in
a flexible and practical manner, and as a whole rather than on the basis of its separate
components.”!

14. The Court will not invalidate an issuing Judge's finding of probable cause
on a hyper-technical, rather than a common sense, interpretation of the warrant
affidavit.””*

15. Regarding probable cause in the present case, the Defendant asserts
probable cause does not exist to support the authorized wiretap application. He
specifically contends that the evidence against him, telephone calls and text messages

placed and/or made on May 3, 2018 and May 11, 2018 from one of the other targeted

 

” State v. Maxwell, 624 A.2d 926, 929-30 (Del. 1993).

* Felton, 2016 WL 3568523, at *12 (citing US. v. Ambrosio, 898 F.Supp. 177, 181
(S.D.N.Y.1995)).

21 Jensen, 482 A.2d at 111-12.

” Id. at 111 (citing US. v. Ventresca, 380 U.S. 102, 109 (1965)).

13
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

individuals to the 0876 number, is insufficient to establish probable cause.” The
Defendant also asserts that a text message exchange between the 0876 number and
a targeted individual on June 1, 2018 is also insufficient to establish probable cause.
The June 1, 2018 text exchange was documented as follows:

Targeted Individual: “Yo Gucci”

Defendant: “Yep at work”

Targeted Individual: “Ok Fam got to Holla at you”

Targeted Individual: “Pick it up like you said”

Defendant asserts that this “scant evidence” is insufficient to further establish
probable cause.”° However, the Court disagrees.

16. The Court finds these communications, including the June 1, 2018 text
message exchange, are enough to establish probable cause. In this case, the affiants’
affidavit sufficiently recites the affiants’ experience and training, and the Court notes
that all affiants have past experience in wiretap investigations and are familiar with
coded language that drug dealers utilize. The Court is entitled, and so chooses, to give
“considerable weight” to these affiants’ conclusions based on their stated experience

and training.”© Moreover, the affiants’ affidavit provides specific information that

 

31). Mot. at § 12.
41) Ex. A at 14-15, 99 14-16.
°° TD. Mot. at § 15.

6 U.S. v. Kaplan, 526 Fed.Appx. 208, 212 (3d Cir. 2013).

14
State v. Ricardo Castro
LD. Nos. 1809014319 & 1812000589
July 24, 2019

further establishes probable cause that: (1) the Defendant is currently committing
drug crimes, and (2) the communications regarding these drug crimes will be
intercepted on the 0876 phone line. Furthermore, a pen register and telephone tolls
confirmed that the 0876 line had high usage with another targeted individual in the
investigation.

17. After considering the affidavit as a whole, in a flexible and practical
manner, the Court finds that the issuing Judge properly found probable cause at the
time the wiretap order was issued.

18. Next, the Court will address the Defendant’s argument regarding the lack
of necessity demonstrated by the State. This Court reviews the question of whether
a full and complete statement of necessity for a wiretap was made in the application
de novo.”' Once it is determined that the statement was made, the Court will review
the magistrate's determination of necessity for an abuse of discretion.”

19. The Defendant attacks the affidavit's use of boilerplate language and
argues that the language can be recycled and used indiscriminately against any drug
dealing ring. In support he cites United States v. Blackmon, a Ninth Circuit Court of
Appeals case, and asserts that a wiretap application cannot stand when it makes “only
general allegations that would be true in most narcotics investigations” as well as

“boilerplate conclusions that merely describe inherent limitations of normal

 

*7 State v. Brooks, 2013 WL 4051049, at *3 (citing United States v. Phillips, 959 F.2d 1187,
1189 (3d Cir. 1992)),

28 Id.

15
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

investigative procedures.””

20. However, the Court distinguishes Blackmon, which is not binding on this
Court, from the present case. In Blackmon, the affidavit was found to be boilerplate
and generic because the particularized information was purged from the affidavit
because of material misstatements and omissions.*’ There, the defendant was indicted
following a narcotics investigation that utilized wiretaps and investigated multiple
suspects.°' Prior to trial, the defendant moved to suppress any wire-tap related
evidence alleging that the application failed to satisfy the necessity requirement, and
also sought a hearing pursuant to Franks v. Delaware.** The District Court for the
Central District of California denied both motions and then convicted the defendant.
On appeal, the United States Court of Appeals for the Ninth Circuit found that,

pursuant to Franks, the affidavit, in the necessity portion, contained misstatements

 

” D. Mot. at § 24; see also Blackmon, 273 F.3d at 1210.
*° Blackmon, 273 F.3d at 1209.
3! Td. at 1206.

* Id.; see also Franks v. Delaware, 438 U.S. 154 (1978) ((holding that where the defendant
makes a substantial preliminary showing that a false statement knowingly and intentionally, or with
reckless disregard for the truth, was included by the affiant in the warrant affidavit, and if the
allegedly false statement is necessary to the finding of probable cause, the Fourth Amendment
requires that a hearing be held at the defendant's request. In the event that at that hearing the
allegation of perjury or reckless disregard is established by the defendant by a preponderance of the
evidence, and, with the affidavit's false material set to one side, the affidavit's remaining content is
insufficient to establish probable cause, the search warrant must be voided).

8 Td.

16
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

in reckless disregard for the truth.** Therefore, the court held that those statements
should be excluded from the affidavit in determining probable cause and necessity.*°

21. The Ninth Circuit then considered the remaining boilerplate repetitive
language when determining “whether upon review of this application, purged of its
misstatements, a reasonable issuing judge would find that the application nonetheless
conforms to the [necessity] requirements.*° It was at that point, the Blackmon court
held that the purged affidavit, on its face, failed to meet the full and complete
statement requirement for a wiretap application.*’

22. Here, the Defendant’s case is unlike Blackmon. Specifically, the 0876
affidavit is not subject to a Franks hearing, nor has any information been removed,
nor is it foreseeable that any information will be purged from the affidavit due to
misstatements in reckless disregard for the truth.

23. More applicable to the Defendant’s case, is U.S. v. Heilman,** which the
Court finds instructive. In Heilman, the defendants were charged and convicted of
drug trafficking related charges. During the investigation of the defendant’s drug

organization, law enforcement sought and obtained wiretaps for two phones used by

 

34 Td.
35 Id.
° Blackmon, 273 F.3d at 1206.
37 Td.

** U.S. v. Heilman, 377 Fed.Appx. 157 (3d Cir. 2010)

17
State v. Ricardo Castro
LD. Nos. 1809014319 & 1812000589
July 24, 2019

one defendant and one phone used by a second defendant. Those two defendants
contended that “the government failed to make a facial showing, within the four
corners of the affidavits, to establish necessity for three separate wiretaps.”*? The
defendants moved to suppress evidence from the wiretaps arguing that the application
contained boilerplate recitations and conclusory language about the limitations of
certain investigative techniques."° The defendants further contended that normal
investigative tools, including surveillance and informants, have been successful.
24. The District Court in Heilman denied defendants’ motions to suppress
finding that necessity had been appropriately established.*! In doing so, the Third
Circuit recognized that “[t]he Government does not have a ‘great’ burden in proving
necessity, because it need not prove to a certainty that normal investigative
techniques will not succeed, but rather it needs only to show that such techniques
reasonably appear to be unlikely to succeed if tried. The affidavit need only establish
a “factual predicate” for why other investigative techniques are not sufficient.”

25. The Heilman court further held that “the issuing court should take into

account affirmations based on the specialized training and experience of law

 

° Td. at 185.
*° Heilman, 377 Fed. Appx. at 186.
4] Id.

*” Id. at 185-86 (citations omitted).

18
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

enforcement officers.”*? Additionally, the Third Circuit stated “[t]he fact that law
enforcement had some success using physical surveillance does not render a wiretap
per se unnecessary” and that the law did not require law enforcement “to prove that
a certain investigative approach is useless to pursue a wiretap; it is only obligated to
give a full explanation as to why a technique is impractical under the circumstances
and that it would be unreasonable to require pursuit of those avenues.“

26. In this case, as in Heilman, it is clear from the record that the 0876
affidavit explained how normal investigative techniques would not be sufficient to
fully locate all of the Organization’s co-conspirators, stash locations, among other
objectives of the investigation. The affiants’ affidavit further supplied a full and
complete statement as to whether or not other investigative procedures have been
tried and failed, why such procedures reasonably appear to be unlikely to succeed if
tried, or why such procedures would be too dangerous if tried. The affiants described
the difficulty in conducting physical surveillance, and other methods of investigation,
on the Defendant, including operations of the Organization, and how physical
surveillance, for instance, although valuable, was not enough to identify all of the
members and associates of the Organization as well as the stash locations and
suppliers. Furthermore, the affiants’ affidavit clearly explains why interviews of

suspects, arrests, search warrants and other stated investigative techniques would not

 

* Td. at 186-87.

“* Heilman, 377 Fed.Appx. at 187.

19
State v. Ricardo Castro
I.D. Nos. 1809014319 & 1812000589
July 24, 2019

be sufficient. The affidavit details what methods were undertaken and what they
yielded, as well as adequately explains those methods’ limitations. For these reasons,
the Court finds that the necessity for interception has been sufficiently justified.
27. Accordingly, after a four corners review of the respective affidavit, the
Court finds the intercepted communications of 0876 were lawfully acquired and the

Defendant’s Motion to Suppress evidence obtained as a result of these intercepted

MhhaA~

Hon. William L. Witham, Jr.
Resident Judge

communications is DENIED.

IT IS SO ORDERED.

 

WLW/dmh
oc: Prothonotary
cc: Counsel

20